Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-13-00494-CR

                              EX PARTE Richard Anthony BALDEZ

                    From the County Court at Law No. 4, Bexar County, Texas
                                     Trial Court No. 2519
                           Honorable Sarah Garrahan, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the order denying the application for
writ of habeas corpus as frivolous on its face is REVERSED and the case is REMANDED to the
trial court with instructions to enter a written order within 30 days from the date of this judgment,
which order must include findings of fact and conclusions of law on the issue of whether appellant
Richard Anthony Baldez received ineffective assistance of counsel, specifically whether (1)
appellate counsel failed to notify Baldez of his right to prepare and file a pro se petition for
discretionary review, and (2) but for that deficient performance, Baldez would have filed a pro se
petition for discretionary review. The trial court clerk is ORDERED to prepare a supplemental
clerk’s record containing the trial court’s order, including its findings of fact and conclusions of
law, and to file the supplemental clerk’s record in this court no later than 10 days from the date the
trial court enters the order. In addition, if a hearing is conducted, the court reporter is ORDERED
to file a reporter’s record of the transcript of the hearing within 10 days from the date the trial court
conducts the hearing.

        SIGNED May 14, 2014.

                                                        _____________________________
                                                        Rebeca C. Martinez, Justice